Exhibit 10.2

 

Reference is hereby made to that certain First Amended and Restated Forbearance
Agreement, dated as of July 15, 2020 (as amended hereby, the “Forbearance
Agreement”), by and among Jill Acquisition LLC, a Delaware limited liability
company (“Jill Acquisition”), J.Jill Gift Card Solutions, Inc., a Florida
corporation (“J.Jill Gift Card Solutions” and together with Jill Acquisition,
each a “Borrower” and collectively, the “Borrowers”), J.Jill, Inc., a Delaware
corporation (“Parent”), CIT Finance LLC, as administrative agent and collateral
agent (in such capacities, the “Agent”) and the Lenders party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Forbearance Agreement.

Pursuant to Section 6.06 of the Forbearance Agreement, the Forbearance Agreement
may only be amended or modified in writing by the Credit Parties and the
Required Lenders (or the Agent at the direction of the Required Lenders),
subject to any additional requirements under the Credit Agreement, if
applicable; provided that, at the option of the Required Lenders in their sole
discretion, any such amendment may be effectuated through email confirmation.

The Credit Parties have requested, notwithstanding the terms and conditions of
the Forbearance Agreement, that the Agent and the Required Lenders consent to
and approve the following amendments to the Forbearance Agreement:

 

  1.

The reference to “July 23, 2020” in Section 2.02(a) of the Forbearance Agreement
be replaced with “July 30, 2020”; and

 

  2.

The reference to “July 23, 2020” in Section 6.01(b) of the Forbearance Agreement
be replaced with “July 30, 2020” (collectively, the “Proposed Amendments”).

We have been authorized on behalf of the Agent and the Required Lenders to
consent to and approve the Proposed Amendments. Such consent agreed to herein
(a) is strictly limited to the Proposed Amendments, (b) shall not extend nor be
deemed to extend to any other Event of Termination, Default or Event of Default
that may now exist or hereafter arise under the Forbearance Agreement, the
Credit Agreement or any of the other Credit Documents, whether similar or
dissimilar to the matters consented to herein, or to any other covenant,
representation, warranty, or agreement under the Forbearance Agreement, the
Credit Agreement or any of the other Credit Documents, (c) shall not impair,
restrict or limit any right or remedy of the Agent or any Lender with respect to
the Forbearance Agreement, the Credit Agreement or any of the other Credit
Documents, and (d) shall not constitute any course of dealing or other basis for
altering any obligation of the Credit Parties, or any right, privilege or remedy
of the Agent and the Lenders, under the Forbearance Agreement, the Credit
Agreement or any of the other Credit Documents. Other than the Proposed
Amendments, all of the other terms, provisions and conditions of the Forbearance
Agreement shall remain unaltered and in full force and effect and are hereby
ratified, confirmed and reaffirmed by the Credit Parties as of, and through, the
date hereof, including, without limitation the following: (i) all of the Credit
Parties’ representations and warranties contained in Section V of the
Forbearance Agreement are



--------------------------------------------------------------------------------

reaffirmed and are true, correct and complete through the date hereof; (ii) the
Credit Parties represent and warrant that no Event of Termination has occurred
under the Forbearance Agreement; and (iii) the release set forth in Section 4.04
of the Forbearance Agreement is reaffirmed and granted by Releasors through the
date hereof.

The effectiveness of the Proposed Amendments (including the consent of the Agent
and the Lenders thereto) is further subject to our receipt of (a) the consent
(which may be made via email) of the Credit Parties to the Proposed Amendments
upon the terms and conditions set forth herein, and (b) the consent (which may
be made via email) of the Term Loan Agent, the “Required Forbearing Lenders”
party to (and as defined in) the Term Loan Forbearance Agreement and the Credit
Parties, confirming an amendment to the stated termination date of the
Forbearance Period under the Term Loan Forbearance Agreement to July 30, 2020,
in form and substance reasonably acceptable to the Agent and the Lenders.